        Case 6:20-cv-00493-ADA Document 104-1 Filed 08/23/21 Page 1 of 1




                          DECLARATION OF LIONEL LAVENUE
       My name is Lionel M. Lavenue. I am over the age of 21 and am competent to make this

declaration. The facts stated herein are within my personal knowledge and are true and correct. I

am an attorney admitted to practice in this District. I am with the Finnegan, Henderson, Farabow,

Garrett & Dunner, LLP law firm.

       1.      Attached as Ex. A are excerpts, as-served on July 17, 2021, of Plaintiff’s Final

Infringement Contention Cover, ’839 patent, pp. 5, 41; ’929 patent, p. 7; ’960 patent, pp. 1, 41, 70,

109; with annotations. It is Defendant’s understanding that the Final Infringement Contention

Cover is marked “CONFIDENTIAL” by Plaintiff, for a strategic purpose, at least not because

reference to ZTE confidential information. Given the confidentiality marking by Plaintiff, the

underlying Motion for Reconsideration is filed under seal and we will inquire with WSOU on a

public version for this Motion.



                                                      /s/Lionel M. Lavenue
                                                      Lionel M. Lavenue
